SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

113
CAF 12-00151
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, SCONIERS, AND WHALEN, JJ.


IN THE MATTER OF ALISSIA E.C.
------------------------------------------
ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES,
PETITIONER-RESPONDENT;
                                                  MEMORANDUM AND ORDER
LISA M.E., RESPONDENT,
AND ANGELO B., RESPONDENT-APPELLANT.
(APPEAL NO. 1.)


WILLIAM D. BRODERICK, JR., ELMA, FOR RESPONDENT-APPELLANT.

JOSEPH T. JARZEMBEK, BUFFALO, FOR PETITIONER-RESPONDENT.

DAVID C. SCHOPP, ATTORNEY FOR THE CHILD, THE LEGAL AID BUREAU OF
BUFFALO, INC., BUFFALO (CHARLES D. HALVORSEN OF COUNSEL), FOR ALISSIA
E.C.


     Appeal from an order of the Family Court, Erie County (Lisa Bloch
Rodwin, J.), entered December 29, 2011 in a proceeding pursuant to
Family Court Act article 10. The order adjudged that respondent
Angelo B. neglected the subject child.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: As limited by his brief, respondent father appeals
from dispositional orders entered in these child neglect proceedings
insofar as they bring up for review related orders of protection that
were issued with respect to the subject children. We take judicial
notice of the fact that, during the pendency of these appeals, Family
Court vacated the relevant orders of protection and entered new orders
of protection that will expire in November 2013 (see generally Matter
of Michael B., 80 NY2d 299, 318; Matter of Deamari W. [Howard W.], 83
AD3d 1489, 1489). Because “[n]o appeal lies from a vacated . . .
order” (Matter of Niagara Mohawk Power Corp. v Town of Tonawanda
Assessor, 219 AD2d 883, 883), we dismiss these consolidated appeals
(see generally Matter of Justeen T., 17 AD3d 1148, 1148).




Entered:   March 22, 2013                       Frances E. Cafarell
                                                Clerk of the Court